Vinje, C. J.
The district was formed in December, 1920, and these actions were not begun until more than thirty days after the state superintendent had decided that it was lawfully formed. We do not pass upon the question whether the statute pleaded, sec. 39.01, bars'the actions. For the purpose of these cases it is assumed that it does not.
The legislature has full power to prescribe how free high *633school districts shall be formed. Sec. 3, art. X, Const. Having such power it can by a curative act remedy any omission or irregularity that may have occurred in the formation of such districts. State ex rel. Neacy v. Milwaukee, 150 Wis. 616, 138 N. W. 76; Bennington Co. Sav. Bank v. Lowry, 160 Wis. 659, 152 N. W. 463; Madison v. Fuller & Johnson Mfg. Co. 176 Wis. 462, 187 N. W. 182. In 1921, when the validity of the formation of this and of a number of other districts was questioned by legal proceedings, the legislature passed ch. 260, Laws of 1921, which so far as this district is concerned reads as follows:
“40.52 (6) No1 action heretofore taken by the electors or officers of any town or towns and village, in voting to form . . . .a union free high school district . . . shall be invalid by reason of any defect in the form of notice given, ■posted, published, or served, or in calling a meeting for fixing, or in fixing the time and place for holding the election for organizing a . . . union free high school district . . . or the manner in which such notice shall have been given, posted, published or served; and all steps, procedure, and elections preliminary to and heretofore had and taken by any town, towns and village ... in forming a . . . union free high school district . ... are hereby validated and declared to have the same force and effect as if there had been no irregularities or omissions in the proceedings had for the purpose of forming or organizing any such free high school district or districts.”
The argument on behalf of appellants runs to the effect that it was the intent and purpose of this act to cure mere irregularities and omissions less than jurisdictional ones. We cannot concur in this view. The language of the act clearly implies that it was intended to cure all defects, irregularities, or omissions, and validate that which for any reason was invalid under the required procedure as the law stood when the district was formed. To construe it to mean less than that would be to impute futility to plain and *634unambiguous language that says that whatever steps were taken should be as valid as though there had been no irregularities or omissions. It will be noticed that every essential irregularity or omission set forth in the complaint, with the exception of the first, is almost specifically mentioned in the act. To attempt to further analyze it and to show how it cures the alleged defects would serve only to becloud the plain language of the statute.
By the Court. — Order affirmed.